Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 July 1808
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear friend 
                     
                     Washington July 15. 08.
                  
                  I have recieved, by the Osage, your letter of Apr. 8. When that vessel sailed the pressure of Congressional business made it impossible for me to say any thing to you on the subject of your affairs. but by the St. Michael, which sailed early in May, you will have recieved my letter of Apr. 29. which would anticipate in some degree the objects of yours of Apr. 8. nevertheless on the reciept of this last, I have written pressingly to M. Duplantier to give you information what effect could be expected from the sale of lots which you propose. still I am not without hope that the expedient which I took the liberty of suggesting in mine of Apr. 29. will have been found practicable. I inclose you an extract of a letter from Govr. Claiborne to mr Madison which will inform you of the progress made in your locations, & surveys at that date. you will see by that too the place of location, to wit, pointe-coupée, some little distance above Iberville on the West side of the river. I have informed M. Duplantier that we send an Aviso, about every six weeks, to France & England, & that his letters to you may always have a safe passage by these. it will not now be long before I shall recieve your ideas on my letter of Apr. 29. and mr Duplantier’s on the prospect of selling lots, & I sincerely wish that from both quarters they may present me the assurance of the relief which you so much desire & deserve.
                  On politics I am always afraid to say any thing lest it should produce inconvenience of some sort. but knowing how much interest you take in ours, & particularly in the question of the Presidential election I will just observe that the competition in Virginia has subsided, & that of New York is feebly kept alive, and must soon die away. whether the federalists will set up a candidate we know not, but they are now a small minority in nearly all the states. they make a noise by the multiplicity and boldness of their newspapers, & theirs alone find their way to Europe through the channels of commerce. but the unanimity of our citizens on the decision respecting the British treaty, on the affair of the Chesapeak, on the result of Rose’s mission, the embargo, the manufacturing views, and indeed on all the measures of the government, inspires the utmost confidence of a satisfactory issue, whatever be the course which shall be forced on us.
                  Permit me to place here my friendly respects for Me. and M. de Tessé, and accept, my dear friend, the assurances of a constant sollicitude for your happiness, & unceasing attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               